Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4,30-33 and 51-53 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sulake (WO’086) and citing Gallagher (US’948) as supplementary evidence of what Sulake teaches for reasons of record.
Claim(s) 1-4, 30-33 and 51-53 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen and citing Gallagher (US’948) as supplementary evidence of what Chen teaches for reasons of record.
The rejections remain despite the inclusion/exclusion of various impurities among the claims. Contrary to what applicants urge the claim limitations have been met. The purity levels in both  Sulake and Chen read on the purity levels recited herein- namely at least a level of about 97 or 98 weight percent as they are exceeded in both  references. upper level is recited with the phrase “not more than about 3 (or 2) weight percent of one or more impurities” which reads on 0% or trace amounts.
MPEP 2112 states:
"SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
The claiming of a new use, new function or unknown property which is

inherently present in the prior art does not necessarily make the claim patentable. In re
Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)."
In this case, the "unknown property" in question is the particularly claimed impurity limitations. However, in the present case this is not an  inherency situation where it is not explicitly stated what the product actually is. Here the references explicitly teaches exactly what the compound is and the purity of said product.  See also Ex parte Anderson, 21 USPQ 2nd 1241 at 1251, discussion of Rejection E. There, the decision states, "There is ample precedent for shifting the burden to an applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” (page 1253). The “properties” aspect of that statement applies here. However in the present case, given the teachings of both Sulake and Chen,  the amount of impurity that might be present in the prior art examples meets the minimum requirements of  less than  3 (or 2) weight percent required herein.
Applicants’ remarks made in the after final response, does not overcome the rejection for the following reasons. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: The claim language does not require that all impurities be present but for those that are employed in the prior art mixtures that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624